Title: Prout’s “Bill in Chancery”: Suffolk Superior Court, Boston, February 1763
From: Prout, Timothy
To: 


       
        Province of the Massachusetts bay
        Minot v. Prout Bill in Chancery
        To the honble. his Majesty’s justices of the Superior Court of judicature &ca. to be holden at Boston within and for the county of Suffolk on the third tuesday of February A.D. 1763
       
       Humbly petitioning showeth Timothy Prout of Scarborough in the county of Cumberland Esqr.
       1. That well and true it is that the said Timothy on the said tenth of December A.D. 1753 became bound unto the said Christopher Minot in the sum of two hundred pounds lawfull money of this province conditioned to pay the sum of one hundred pounds like money with lawfull interest on or before the tenth of December A.D. 1754. And the said Timothy as a collateral security to the said Christopher for payment of the same sum and interest by deed of mortgage bearing date the said tenth of December A.D. 1753 conveying to the said Christopher a certain messuage in Milk Street in Boston aforesaid bounded as in the same deed recorded in the registry of deeds in the said county of Suffolk copy whereof duly attested your orator hath ready to exhibit to hold to him the said Christopher and his heirs if the said sum of one hundred pounds and interest should not be paid.
       2. That afterwards your orator upon the first of October A.D. 1755 became bound unto one William Brown of Beverly in the county of Essex Esqr. in a penal sum conditioned for the payment of the sum of one hundred and eighty four pounds lawfull money and interest on or before the first of October A.D. 1756 and more fully to secure to the said William the payment of the Same sum and interest according to the tenor of the same condition your said orator on the day of the date of the last mentioned bond and collateral thereto executed a deed of Mortgage to the same messuage and land which had before been mortgaged to the said Christopher to him the said William and in the same Mortgage expressly mentioned the said former mortgage made to the said Christopher as by a copy of the said mortgage made to the said William which the said Timothy hath ready to exhibit to this honorable court may appear.
       
       3. That afterwards the said William Brown put in suit the mortgage made by your orator to him as aforesaid and at the inferior court of common pleas held at Boston aforesaid on the first Tuesday of October A.D. 1757 recovered judgment for possession of the said mortgaged premises and cost of court taxed at three pounds fifteen shillings and five pence unless the said Timothy should pay the sum of two hundred and seven pounds lawfull money within two months from the rendring of the same judgment and the same sum not being paid the said William soon after the expiration of the said two months actually entred into the said mortgaged premises and became seised thereof in his demesne as of fee and hath ever since held and possessed the same and still does so and the cost aforesaid was paid by your orators attorney.
       4. And your said orator further humbly suggests to your honors that the said William after he had actually entred into the said mortgaged premises as aforesaid the better to strengthen his title thereto he on the thirteenth of December A.D. 1758 purchased of the said Christopher the prior mortgage aforesaid and at the same time the obligation now sued on both which were in reality for one and the same debt and the said Christopher assigned them both to the said William.
       5. And your said orator doth in fact affirm allege and say and is ready to prove that the said mortgaged premises were worth on the same thirteenth of December much more than the sums equitably due on both the mortgages aforesaid, that the said William reserving good part thereof in his own care rented the residue for twenty pounds a year lawfull money and the same William held himself well content with the said mortgaged premises in satisfaction of the same debts.
       6. Further after that on the twentieth of March A.D. 1760 the dwelling house on the said mortgag’d premises was burnt down the said William estimated his loss thereby at the sum of two hundred pounds lawfull money and actually made a claim to the committee for distributing the charitable contributions made for the sufferers by the said fire to be considered as suffering so much loss.—That the said William sold the bricks in the ruins for six pounds lawfull money and the loft and land are worth at least the sum of one hundred and thirty three pounds six shillings and eight pence more.
       
       7. And now after the said mortgage recovered on by the said William in his own name hath become irredeemable, and that the fire hath consumed the said house he the said William pursueth your orator in the name of the said Christopher on the said obligation given to the said Christopher and would compell the Entire payment of the same notwithstanding that he hath in manner aforesaid received full satisfaction therefor contrary to equity and good conscience.
       And all these things your orator is ready to prove when your honors shall appoint wherefore in as much this suit is manifestly litigious your orator prayeth that the penalty of the said obligation which your honors on the pleadings in law have adjudged to be forfeited may be chancered down to the sum of one penny and that your orator’s reasonable cost may be decreed him.
       Tim. Prout Attorney to Tim. Prout Esqr.
       Jany. 8 1763 fil’d in the Office.
       Att. Nat. Hatch Cler.
      